Citation Nr: 0733542	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  06-03 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a blood disorder.

2.  Entitlement to service connection for a prostate 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
kidney disorder, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to September 
1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In September 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Chicago RO.  A 
transcript of the hearing is of record.  

The issue of whether new and material evidence has submitted 
to reopen claims of entitlement to service connection for a 
low back disability, hypertension, and a prostate disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claims decided herein, explained who was 
responsible for submitting such evidence, and obtained and 
fully developed all evidence necessary for an equitable 
disposition of these claims.

2.  The competent evidence of record does not reflect that a 
current blood disorder has been diagnosed.

3.  The competent evidence of record does not indicate that a 
prostate disorder was incurred in service or as a result of 
an in-service disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
blood disorder have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for entitlement to service connection for a 
prostate disorder have not been met.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

The basic VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in June 
2004 and March 2005.  These letters advised the veteran of 
the information necessary to substantiate his claims and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In addition, these letters expressly 
told the veteran to provide any relevant evidence in his 
possession.  See 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Letters from March 2006 and July 2006 notified the veteran of 
the information and evidence necessary to establish a 
disability rating and an effective date from which payment 
shall begin.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
VA evidentiary development in the case at hand indicates that 
the appellant's service medical records were likely 
destroyed, presumably been lost in a 1973 fire at the 
National Personnel Records Center (NPRC) facility located in 
St. Louis, Missouri.  VA has a heightened duty to assist in 
these cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  The Board concludes, however, that the heightened 
duty to assist has been met with respect to these claims.  
All pertinent information is of record, including VA medical 
records and a VA examination report from October 2004.  

Because the blood disorder claim is being denied due to the 
lack of a current disability, the Board finds that no further 
assistance in locating service medical records would aid in 
substantiating the claim.  With respect to the issue of 
service connection for a prostate condition, the Board notes 
that, according to his October 2004 VA examination report, 
the veteran began having obstructive symptomatology 
approximately 10 to 12 years earlier, and he was diagnosed 
with benign prostatic hypertrophy approximately seven years 
earlier.  The veteran has suggested that his prostate 
disorder was caused by exposure to cleaning fluids in service 
and has not suggested that he was treated for a prostate 
disorder during service.  In such a case, there is no 
indication that service medical records are relevant to 
establishing service connection for a prostate condition.  
The Board therefore believes that the duty to assist is 
satisfied with respect to these claims.  There is no 
outstanding evidence that is pertinent to either of these 
claims that requires further development.  Therefore, the 
duty to notify and assist having been met, the Board turns to 
the analysis of the veteran's claims on the merits.


Service Connection

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Further, if a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303.  Service 
connection may also be granted for a disease first diagnosed 
after service when all of the evidence establishes that the 
disease was incurred in service.  Id.  To prevail on the 
issue of service connection there must be (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Blood Disorder

In the case at hand, the veteran has not demonstrated the 
existence of a current blood disorder.  The October 2004 VA 
examination report diagnosed no blood condition based on an 
interview with the veteran, a physical examination, and a 
blood test, and the veteran's VA medical records contain no 
evidence of a blood disorder.  Furthermore, the veteran has 
neither provided nor alleged the existence of evidence of 
such a disability.  

Pertinent law and regulations specifically limit entitlement 
to service connection to disability resulting from disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The Court has stated 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held that "[i]n the 
absence of proof of a present disability[,] there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  In the case at hand, there is no evidence of a 
current blood disorder.  Therefore, without a current 
diagnosis, the claim of entitlement to service connection for 
a blood disorder must be denied.

Prostate Disorder

As noted above, the veteran has stated that his prostate 
condition became symptomatic in the early 1990s.  He has not 
alleged that he sought treatment for this condition in 
service, nor has he alleged that this condition was brought 
to his attention while he was in service.  Instead, the 
veteran's claim appears to be based on his in-service 
exposure to various cleaning chemicals.  

This claim must be denied, however, because the veteran has 
presented no evidence of a link between his enlarged prostate 
and chemical exposure.  Moreover, the October 2004 VA 
examination report expressly concludes that the veteran's 
enlarged prostate is not connected to his military service, 
and nothing in the veteran's VA medical records indicates 
that his enlarged prostate is related to his military 
service.  Thus, the record shows a period of approximately 35 
years following separation during which there is no 
indication of reported symptoms, no pertinent diagnoses, and 
no indication of any treatment for any prostate disorder.  
Such a lengthy period of time without any evidence suggesting 
manifestation of a disability weighs against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board acknowledges the veteran's belief that in-service 
chemical exposure caused his current prostate disorder.  
Although the veteran may sincerely believe that his prostate 
disorder is related to exposure to chemicals during military 
service, as a layperson, he is not considered capable of 
opining, no matter how sincerely, as to the etiology of a 
disability.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  In addition, 
the veteran has testified that no doctor has endorsed his 
theory of causation.  Therefore, in the absence of competent 
medical evidence to the contrary, this claim must be denied.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claims, and they must be denied.


ORDER

Entitlement to service connection for a blood disorder is 
denied.

Entitlement to service connection for a prostate disorder is 
denied.


REMAND

The veteran has stated that he was hospitalized for a back 
injury while in service and that his hypertension was first 
detected during this hospitalization.  Unfortunately, the 
veteran's service medical records are unavailable, presumably 
having been destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  
Where a veteran's service medical records are unavailable, 
the Board has a heightened duty to assist and obligation to 
explain its findings and conclusions, and must carefully 
consider the benefit of the doubt rule.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  Further, there is no adverse presumption of 
service connection as a result of the loss of these records.  
Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  There 
is, however, an expanded duty to assist the veteran in 
obtaining evidence from alternate or collateral sources.  Id.

Records reflect the RO requested service medical records and 
clinical records from the army hospitals that were identified 
by the veteran in March 2005.  The December 2005 response to 
this request indicated that records from prior to 1960 were 
filed in the veteran's personnel file, but they were 
destroyed by the fire and could not be reconstructed from the 
available information from alternative record sources.  It 
therefore appears that further inquiry along these lines is 
not warranted.

The Board also notes that the veteran's representative has 
asked that VA determine whether the Surgeon General's Office 
possesses any records that pertain to the veteran's claims.  
Such records, however, only cover veterans admitted to 
military hospitals during 1942-1945 and 1950-1954.  These 
records, therefore, would not include any military hospital 
treatments the veteran received in 1956 or 1957.    

The Board does, however, believe that additional development 
is warranted in order to satisfy the heightened duty to 
assist.  Specifically, the veteran has stated that he was 
stationed with the 93rd Evacuation Hospital at Fort Riley, 
Kansas, and estimates that he injured his back in January 
1957 and was hospitalized for 18 days.  The United States 
Court of Appeals for Veterans Claims (Court) has on multiple 
occasions advised that in lieu of service medical records, 
morning reports could be used to corroborate the veteran's 
testimony concerning at least the timing of events in 
service.  See Washington v. Nicholson, 19 Vet. App. 362 
(2005); see also Sizemore v. Principi, 18 Vet. App. 264 
(2004).  The Court has said that at a minimum, VA should, in 
such circumstances where service medical records are 
unavailable, request implicated morning reports to assist the 
veteran in substantiating his claim.  Washington, supra.  The 
issues of whether new and material evidence has been 
submitted to reopen claims of entitlement to service 
connection for a low back disability and hypertension are, 
therefore, remanded so that the relevant morning reports may 
be requested.

Furthermore, the issue of whether new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for a kidney disorder is inextricably 
intertwined with the hypertension claim, as the veteran's 
kidney disorder has been determined to have developed 
secondary to his hypertension.  Adjudication of the kidney 
disorder claim must therefore be deferred pending resolution 
of the hypertension claim.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (holding that two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision cannot be rendered unless both 
issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  The information in the veteran's 
claims file indicates that his back injury 
occurred while he was a member of the 
Army's 93rd Evacuation Hospital stationed 
at Fort Riley, Kansas.  According to the 
veteran's testimony from his March 1988 
Board hearing, he was injured sometime 
around January 1957.  The veteran should 
be contacted and asked to verify this 
information and to provide any other 
details that would assist in verifying his 
hospitalization through sick logs and 
morning reports.  

2.  Regardless of whether the RO receives 
a reply from the veteran, the RO should 
contact the National Personnel Records 
Center (NPRC) and any other appropriate 
source and attempt to verify the veteran's 
in-service injuries and illnesses through 
sick logs, morning reports, and any other 
available resource.  Any replies to such 
inquiries should be associated with the 
claims file.

3.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the RO must 
readjudicate the issues on appeal.  If any 
issue on appeal continues to be denied, 
the veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).






 Department of Veterans Affairs


